     Case 2:16-bk-26841-NB          Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18                 Desc
                                      Main Document Page 1 of 6



1
2                                                                        FILED & ENTERED
3
                                                                                AUG 16 2019
4
5                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
                                                                           BY sumlin     DEPUTY CLERK
6
7
8                          UNITED STATES BANKRUPTCY COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

10                                   LOS ANGELES DIVISION
11
12    In re:                                              Case No.:     2:16-bk-26841-NB

13    Camerina Gomez,                                     Chapter:      13

14                                                        ORDER GRANTING MOTION TO PAY
                                                          EXPENSES RELATING TO PARENTAGE
15
                                                          ACTION
16                                            Debtor(s)
                                                          Hearing Date:
17                                                        Date: August 15, 2019
                                                          Time: 8:30 a.m.
18                                                        Place: Courtroom 1545
                                                                 255 E. Temple Street
19                                                               Los Angeles, CA 90012

20
21             Debtor has filed a motion to pay certain attorney fees and other expenses

22   relating to a parentage action (the "Parentage Expense Motion," dkt. 58). This Court set

23   a hearing at the above-captioned date and time. Dkt. 60. Appearances are noted in the

24   record. No party in interest filed any written opposition or orally opposed the Parentage

25   Expense Motion.

26             After clarification on the record of what relief is being requested by Debtor, as

27   well as this Court's findings of fact and conclusions of law at the hearing, and for the

28   additional reasons stated below, this order grants the relief set forth below.



                                                    -1-
     Case 2:16-bk-26841-NB               Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18                           Desc
                                           Main Document Page 2 of 6



1    (1) Overview: the proposed expenditures require this Court's approval; and
2    approval is appropriate
3             The proposed expenditures on the parentage action are not “ordinary course”
4    expenditures, so they can only be made after notice, an opportunity to be heard, and
5    approval by this Court. See 11 U.S.C. § 363(b) &(c)1, and see Parentage Expense
6    Motion (dkt.58) pp.6:9-7:24, and In re Salazar, 465 B.R. 875, 879-82, at text
7    accompanying and following n. 4 (9th Cir. BAP 2012)). But this Court is persuaded that,
8    subject to the limitations set forth in the following sections of this order, there is
9    sufficient cause to approve such expenditures under Section 363(b).
10            In addition, the motion implicates whether Debtor's proposed expenditures will
11   undermine her ability to abide by her chapter 13 obligations. Those obligations might
12   include, for example, making the payments she has promised in her confirmed chapter
13   13 plan (as previously modified) (the "Plan"), and paying her "disposable income" to
14   creditors (although, as discussed below, there is some question whether the "means
15   test" for calculating disposable income applies to Plan modifications). This Court is
16   persuaded that, subject to the limitations set forth below, the relief requested in the
17   Parentage Expense Motion is not inconsistent with Debtor's chapter 13 obligations.
18   (2) It is appropriate under Section 363(b) to approve expenditures in the
19   anticipated range
20            The analysis in the Parentage Expense Motion, and the supporting declaration
21   from proposed family law counsel, are helpful in understanding the necessity and
22   propriety of the proposed expenditures. In addition, the estimated dollar amounts of the
23   expenditures appear to be reasonable: $11,000 for one attorney (Hughes), $1,500 for
24   another attorney (Manning), and $15,000 for a custody evaluator, for an estimated total
25   amount of roughly $27,500. Sufficient cause has been shown for purposes of Section
26   363(b) to authorize expenditures in that range, and this Court exercises its discretion to
27
     1
       Unless the context suggests otherwise, a “chapter” or “section” (“§”) refers to the United States Bankruptcy Code,
28   11 U.S.C. § 101 et seq. (the “Code”), a “Rule” means the Federal Rules of Bankruptcy Procedure or other federal or
     local rule, and other terms have the meanings provided in the Code, Rules, and the parties’ filed papers.


                                                              -2-
     Case 2:16-bk-26841-NB       Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18              Desc
                                   Main Document Page 3 of 6



1    impose a limit of $35,000 to be expended in the parentage action, unless Debtor obtains
2    further authorization under Section 363(b).
3    (3) It is appropriate under Section 363(b) to authorize future adjustments using an
4    efficient procedure
5           This Court takes judicial notice that parentage matters can be unpredictable, so it
6    might be necessary for Debtor to seek authorization in future for additional expenditures
7    relating to the parentage action. To minimize the expense of doing so (for the benefit of
8    all parties in interest), and pursuant to 11 U.S.C. § 102(1) and LBR 1001-1(d), this order
9    will authorize Debtor to seek approval for such expenses using the "negative notice"
10   (a/k/a "scream or die") procedures in LBR 9013-1(o).
11   (4) Debtor's requested expenditures are not inconsistent with her chapter 13
12   obligations
13          Debtor represents that she has taken steps to increase her income by working
14   overtime, and that she is also receiving gifts from family members, with the hope that
15   she will be able to pay the parentage action expenses with "only a brief Plan payment
16   holiday (she is currently nearly 2 payments ahead under her Plan)." Motion (dkt. 58),
17   p.5:9-16. Debtor is not presently requesting a modification of the dollar amount of
18   monthly payments under her Plan, but the proposed expenditures might impact the
19   amount of income that she can devote to those monthly payments, putting her in a
20   situation in which she will be unable to meet her commitments in her Plan, and to that
21   extent the motion could be characterized as seeking to modify the commitments in her
22   Plan (11 U.S.C. § 1329). As Debtor states, this means "granting this motion now, and
23   dealing with any subsequent failure of the Debtor to comply with her Chapter 13
24   obligations when, and if[,] such a failure should occur." Parentage Expense Motion (dkt.
25   58), p.9:14-17.
26          For the following reasons, this Court is satisfied that, if Section 1329 applies, it is
27   satisfied. As a preliminary matter, this Court takes judicial notice of the following:
28   Debtor's filed chapter 13 plan (dkt. 6) proposed payments of roughly $2,500 per month



                                                   -3-
     Case 2:16-bk-26841-NB        Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18             Desc
                                    Main Document Page 4 of 6



1    for 60 months with a 0% dividend to nonpriority unsecured creditors; the only "Class 1"
2    creditors are Debtor's attorney and the Chapter 13 Trustee; the confirmation order (dkt.
3    22) provides for a "step down" in payments by approximately $200 after the first few
4    months; and the plan was later modified to reduce payments to approximately $2,100
5    per month.
6           Based on the foregoing, this Court is satisfied that it is not necessary for Debtor
7    to file and serve a motion to modify the Plan at this time. First, all parties in interest
8    were served with the Parentage Expense Motion and did not object. Second, it appears
9    that any reduction in payments under the chapter 13 plan that turn out to be necessary
10   (based on the proposed expenditures on the parentage action) will not adversely affect
11   unsecured creditors, because they are presently receiving 0% and cannot receive less.
12   Third, the only administrative claimants (the Chapter 13 Trustee and Debtor’s counsel)
13   have consented at the hearing to the relief sought in the motion. Fourth and finally,
14   secured creditors have their own remedies if Debtor turns out to need a suspension in
15   payments under the Plan.
16          In addition, this Court is persuaded that, to the extent if any that Section 1329
17   and the “means test” (11 U.S.C. § 707(b)) apply, the proposed range of expenditures on
18   the parentage action are permissible. It has been held that the test is not actually
19   incorporated into, but is relevant to the analysis of, any proposed modification of a
20   debtor’s promised payments to creditors under a confirmed plan. See 11 U.S.C.
21   § 1329(c)(1) and In re Sunahara, 326 B.R. 768 (9th Cir. BAP 2005). But even if the
22   means test were strictly applicable, the proposed expenditures would be permissible
23   because under the means test a debtor’s expenses may include any actual expenses
24   that are “reasonable and necessary for the care and support of … [a] member of the
25   debtor’s immediate family (including … children) ….” (11 U.S.C. § 707(b)(2)(A)(ii)(II),
26   emphasis added) as well as all “reasonably necessary expenses incurred to maintain
27   the safety of the debtor and the family of the debtor from family violence ….” (11
28   U.S.C. § 707(b)(2)(A)(ii)(I), emphasis added). Moreover, under Sunahara the means



                                                   -4-
     Case 2:16-bk-26841-NB          Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18           Desc
                                      Main Document Page 5 of 6



1    test is only one factor to be considered in evaluating whether the proposed modification
2    of payments to creditors is proposed in good faith. On the record presented, this Court
3    is persuaded that the proposed expenditures are consistent with the good faith
4    requirement.
5              For the foregoing reasons, to the extent if any that Section 1329 applies, it is
6    satisfied. This Court authorizes total expenditures of up to $35,000 in the parentage
7    action under Section 1329, even though such expenditures might require Debtor in
8    future to seek to modify her Plan, or might render this chapter 13 process infeasible.
9    This Court can address such issues when and if it becomes necessary for Debtor to
10   seek to modify her Plan.
11   (5) Limitations
12             Nothing in the foregoing discussion should be interpreted to excuse Debtor from
13   filing and serving a motion to modify her Plan in the event that becomes necessary, or
14   from seeking supplemental authorization for any future expenditures above the $35,000
15   limitation stated above, or from assuring that special counsel do not have an interest
16   adverse to the bankruptcy estate, or any other requirements under the applicable law,
17   rules, or procedures. Debtor's counsel can assess what additional steps, if any, are
18   necessary. Meanwhile, it is appropriate to grant the Parentage Expense Motion as
19   follows.
20   (6) Conclusion
21             For the foregoing reasons, IT IS HEREBY ORDERED:
22             (a) The Parentage Expense Motion is GRANTED.
23             (b) Debtor is authorized to expend up to $35,000 on the parentage action. This
24   authorization is without prejudice to seeking to expend additional amounts in future
25   (pursuant to the procedures set forth in the immediately following paragraph of this
26   order).
27             (c) In the event that Debtor seeks authorization to expend more than $35,000 on
28   the parentage action, she is authorized to use the "negative notice" procedures (LBR



                                                    -5-
     Case 2:16-bk-26841-NB        Doc 65 Filed 08/16/19 Entered 08/16/19 09:42:18   Desc
                                    Main Document Page 6 of 6



1    9013-1(o)) to request such authorization. Any such motion papers must include a copy
2    of this order.
3                                              ###
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: August 16, 2019
25
26
27
28



                                               -6-
